Citation Nr: 1329089	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  09-09 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-operative carpal tunnel syndrome, right, evaluated as 10 percent disabling prior to January 10, 2011, and as 30 percent disabling from that day forward.  

2.  Entitlement to an increased rating for post-operative carpal tunnel syndrome, left, evaluated as 10 percent disabling prior to January 10, 2011, and as 20 percent disabling from that day forward.  

3.  Entitlement to an increased rating for lumbosacral strain, evaluated as 10 percent disabling prior to January 10, 2011, and as 20 percent disabling from that day forward.  

4.  Entitlement to an increased rating for degenerative disc disease of the cervical spine, evaluated as 10 percent disabling prior to January 10, 2011, and as 20 percent disabling from that day forward.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 26, 1983, to July 31, 1997; he had 10 years and 8 days of active service prior to July 26, 1983. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2007 rating decision by the Regional Office (RO) in North Little Rock, Arkansas, which denied increased ratings for the Veteran's cervical spine disability, lumbar spine disability, and right carpal tunnel syndrome and granted a compensable rating of 10 percent for the Veteran's left carpal tunnel syndrome. 

In January 2010, the Veteran had a video hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file. 

The Board remanded the claim in December 2010 for additional development.  

By a February 2012 rating decision, the RO granted increased ratings for each of the disabilities at issue, effective from January 10, 2011, as reflected on the title page above.  
FINDING OF FACT

In a March 2012 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issues of entitlement to increased ratings for cervical spine disability, lumbosacral strain, and left and right carpal tunnel disabilities.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2012 statement, the Veteran stated that he would like to withdraw his appeal for increased ratings for his cervical spine disability, lumbosacral strain, and left and right carpal tunnel disabilities.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim for increased ratings for his cervical spine disability, lumbosacral strain, and left and right carpal tunnel disabilities, and the appeal is dismissed.


ORDER

The appeal for higher ratings for a cervical spine disability, lumbosacral strain, and left and right carpal tunnel disabilities is dismissed.   



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


